ORDER

This cause comes before the Court for review upon the notice of the respondent, David R. Reeves. The Board of Governors of the Kentucky Bar Association adjudged respondent guilty of violating Disciplinary Rule 6-101(A)(3) of the Code of Professional Responsibility (made applicable to him by SCR 3.130) for failure to timely file the petition for relief in bankruptcy for which he was employed. As punishment, a majority voted for a public reprimand.
Having reviewed the Board’s decision, and having considered the entire record, it is the decision of this Court to adopt the Board’s recommendation, pursuant to SCR 3.380. The respondent is hereby publicly reprimanded and ordered to pay the costs of this action pursuant to SCR 3.450. This order constitutes public record.
All concur.
ENTERED: April 22, 1993.
/s/ Robert F. Stephens /s/ Chief Justice